DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the first bodies has a cylindrical outline” in claim 5 and “each of the first, second and third buildup bodies has a 20cylindrical outline” in claim 9, and “each of the first bodies has a cylindrical outline” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the magnetic induction coils are embedded in the first upper flexible board or the first lower flexible board, 10each magnetic induction coil embedded in the first upper flexible board is exposed to an upper surface of the first upper flexible board, each magnetic induction coil embedded in the first lower flexible board is exposed to a lower surface of the first lower flexible board, the connection pads are configured to penetrate the dielectric layer and electrically connect the magnetic induction 15coils embedded in the first upper flexible board and the magnetic induction coils embedded in the first lower flexible board, and each of the magnetic induction coils embedded in the first upper and lower flexible boards has a spiral shape and is configured in a horizontal plane” is indefinite and unclear. The claim limitation initially 1) “the magnetic induction coils are embedded in the first upper flexible board or the first lower flexible board” and then continue with 2) “each magnetic induction coil embedded in the first upper flexible board is exposed to an upper surface of the first upper flexible board, each magnetic induction coil embedded in the first lower flexible board is exposed to a lower surface of the first lower flexible board, the connection pads are configured to penetrate the dielectric layer and electrically connect the magnetic induction 15coils embedded in the first upper flexible board and the magnetic induction coils embedded in the first lower flexible board, and each of the magnetic induction coils embedded in the first upper and lower flexible boards has a spiral shape and is configured in a horizontal plane”. This implies that 1) should instead be claimed as “the magnetic induction coils are embedded in the first upper flexible board and the first lower flexible board”. Since the term “or” is currently claimed in 1) then the examiner will consider 2) partially based on the interpretation of “the first upper flexible board or the first lower flexible board”.
Claim 5 recites “the first bodies” is indefinite and unclear since claim 1 recites “at least one first buildup body”. The examiner suggests clarification. As best understood, the limitation should be “the at least one first buildup body”.
Claim 6 recites “the magnetic induction coils are embedded in the second upper flexible board, the second middle flexible board or the second lower flexible board, each magnetic induction coil embedded in the second upper flexible board is exposed to an upper surface of the second 20upper flexible board, each magnetic induction coil embedded in the second middle flexible board is exposed to a lower surface of the second middle flexible board, the magnetic induction coils in the second lower flexible 1) “the magnetic induction coils are embedded in the second upper flexible board, the second middle flexible board or the second lower flexible board” and then continue with 2) “each magnetic induction coil embedded in the second upper flexible board is exposed to an upper surface of the second 20upper flexible board, each magnetic induction coil embedded in the second middle flexible board is exposed to a lower surface of the second middle flexible board, the magnetic induction coils in the second lower flexible board is exposed to a lower surface of the second lower flexible board and not in contact with the magnetic induction coils in the second middle flexible board, 13the magnetic induction coils in the second upper flexible board are electrically connected to the magnetic induction coils in the second middle flexible board via the corresponding connection pads penetrating through the dielectric layer, the magnetic induction coils in the second middle flexible board are further 5electrically connected to the magnetic induction coils in the second lower flexible board via the corresponding connection pads, and each of the magnetic 1) should instead be claimed as “the magnetic induction coils are embedded in the second upper flexible board, the second middle flexible board and the second lower flexible board”. Since the term “or” is currently claimed in 1) then the examiner will consider 2) partially based on the interpretation of “the second upper flexible board, the second middle flexible board or the second lower flexible board”.
Claim 6 recites “a plurality of magnetic induction coils, a dielectric layer and a plurality of connection pads” is indefinite and unclear whether “a plurality of magnetic induction coils, a dielectric layer and a plurality of connection pads” is the same elements which is already claimed in claim 1. As best understood, “a plurality of magnetic induction coils, a dielectric layer and a plurality of connection pads” recited in claim 6 is different to the ones recited in claim 1. The examiner suggests clarification.
Claim 8 recites “the first buildup bodies” and “the second buildup bodies” is indefinite and unclear since claim 1 recites “at least one first buildup body” and claim 6 recites “at least one second buildup body”. The examiner suggests clarification. As best understood, the limitation should be “the at least one first buildup body” and “the at least one second buildup body”.
Claim 9 recites “the first, second … buildup bodies” is indefinite and unclear since claim 1 recites “at least one first buildup body” and claim 6 recites “at least one second buildup body”. The examiner suggests clarification. As best understood, the limitation should be “the at least one first, second … buildup bodies”.
9 recites the limitation "the … third buildup bodies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the magnetic induction coils are embedded in the second upper flexible board, the second middle flexible board or the second lower flexible board, each magnetic induction coil embedded in the second upper flexible board is exposed to an upper surface of the second 20upper flexible board, each magnetic induction coil embedded in the second middle flexible board is exposed to a lower surface of the second middle flexible board, the magnetic induction coils in the second lower flexible board is exposed to a lower surface of the second lower flexible board and not in contact with the magnetic induction coils in the second middle flexible board, 13the magnetic induction coils in the second upper flexible board are electrically connected to the magnetic induction coils in the second middle flexible board via the corresponding connection pads penetrating through the dielectric layer, the magnetic induction coils in the second middle flexible board are further 5electrically connected to the magnetic induction coils in the second lower flexible board via the corresponding connection pads, and each of the magnetic induction coils embedded in the second upper, middle and lower flexible boards has a spiral shape and is configured in to a horizontal plane” is indefinite and unclear. The claim limitation initially stated 1) “the magnetic induction coils are embedded in the second upper flexible board, the second middle flexible board or the second lower flexible board” and then continue with 2) “each magnetic induction coil embedded in the second upper flexible board is exposed to an upper surface of the second 20upper flexible board, each magnetic induction coil embedded in the second middle flexible board is exposed to a lower surface of the second middle flexible board, 1) should instead be claimed as “the magnetic induction coils are embedded in the second upper flexible board, the second middle flexible board and the second lower flexible board”. Since the term “or” is currently claimed in 1) then the examiner will consider 2) partially based on the interpretation of “the second upper flexible board, the second middle flexible board or the second lower flexible board”.
Claim 14 recites the limitation "the first bodies" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the limitation should be “the at least one second buildup body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. [JP 2014-229739] in view of Tominaga et al. [U.S. Pub. No. 2014/0091892].
Regarding Claim 1 (see 112 rejection above), Ishikawa et al. shows a buildup board structure (Fig. 8 with teachings from Figs. 1-7), comprising at least one first buildup unit (elements 14a, 14b is one buildup unit, see Fig. 8), the first buildup unit comprising at least one first buildup body (see Fig. 8), 
wherein the first buildup body is provided with a central hole (see Fig. 8, hollow portion for element 33, Paragraph [0074]) and comprises a first 5upper flexible board (16b made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), a plurality of magnetic induction coils (17a, 17b), a dielectric layer (15b), a plurality of connection pads (27, 30, and leftmost and rightmost conductors at element 15b) and a first lower flexible board (16a made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), the first upper flexible board, the dielectric layer and the first lower flexible board are sequentially stacked from top to bottom (see Fig. 8, elements 16b, 15b, and 16a are sequentially stacked from top to bottom), the magnetic 
In addition, Tominaga et al. shows a wiring board (Fig. 1) explicitly disclose a first 5upper flexible board and a first lower flexible board (11b, 12b, 13b, Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have flexible boards as taught by Tominaga et al. for the board as disclosed by Ishikawa et al. to reduce the assembly process and enhance reliability in order to meet a smaller and higher density mounting design.

Regarding Claim 3, Ishikawa et al. shows the magnetic induction coils (17a-17d) embedded in the first buildup bodies are configured around the corresponding central 12holes (see Fig. 8), and each of the first buildup bodies are separated by a covering layer (15c) with electrical insulation (Paragraph [0034]).  
Regarding Claim 4, Ishikawa et al. shows two additional covering layers (15e, 15a) covering an upper and lower surfaces of the buildup board structure, 5respectively (see Fig. 8).  
Regarding Claim 5, Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first bodies has a cylindrical outline.  
However, having the central hole is a circular through hole, and each of the first bodies has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Regarding Claim 6 (see 112 rejection above), Ishikawa et al. shows at least one second buildup unit (elements 14c, 14d is another buildup unit, see Fig. 8), the second buildup unit comprising at least one second buildup 10body (see Fig. 8), 
wherein the second buildup body is provided with a central hole (see Fig. 8, hollow portion for element 33, Paragraph [0074]) and comprises a second upper flexible board (16d made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), a second middle flexible board (16c made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), a second lower flexible board (15c made of polyimide resin and epoxy resin have flexible properties, Paragraph [0034]), a plurality of magnetic induction coils (17d, 17c), a dielectric layer (15d) and a plurality of connection pads (28, 30, and leftmost and rightmost conductors at element 15d), the second upper flexible board (16d), the dielectric 15layer (15d), the second middle flexible board (16c), the second lower flexible board (15c) are sequentially stacked from top to bottom (see Fig. 8, elements 16d, 15d, 16c, and 15c are sequentially stacked from top to bottom), the magnetic induction coils (17d, 17c) are embedded in the second upper flexible board (16d), the second middle flexible board (16c) or the second lower flexible board, each magnetic induction coil embedded in the second upper flexible board (16d) is exposed to an upper surface of the second 20upper flexible board (see Fig. 8, element 17d embedded in element 16d is exposed to an upper surface of element 16d), each magnetic induction coil embedded in the second middle flexible board (16c) is exposed to a lower surface of the second middle flexible board (see Fig. 8, element 17c 
In addition, Tominaga et al. shows a wiring board (Fig. 1) explicitly disclose a second 5upper flexible board, second middle flexible board and a second lower flexible board (11a, 12a, 13a, 21a, Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have flexible boards as taught by Tominaga et al. for the board as disclosed by Ishikawa et al. to reduce the assembly 
Regarding Claim 7, Ishikawa et al. shows the central holes of the 10first and second buildup bodies are configured to be aligned (see Fig. 8), the magnetic induction coils embedded in the first and second buildup bodies are configured around the corresponding central holes (see Fig. 8), the first and second buildup bodies are stacked in an arbitrary order (see Fig. 8).
Tominaga et al. shows each of the first buildup bodies (bottom portion) and each of the second buildup bodies (top portion) are separated by a corresponding covering layer (11) with electrical insulation (Paragraph [0086]).  
Regarding Claim 158, Ishikawa et al. shows two additional covering layers (15e, 15a) covering an upper and lower surfaces of the buildup board structure, respectively (see Fig. 8).  
Tominaga et al. also shows two additional covering layers (24a, 24b) covering an upper and lower surfaces of the buildup board structure, respectively (see Fig. 1).
Regarding Claim 9 (see 112 rejection above), Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline.  
However, having the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.

Regarding Claim 10 (see 112 rejection above), Ishikawa et al. shows a buildup board structure (Fig. 8 with teachings from Figs. 1-7), comprising at least one second buildup unit (elements 14c, 14d is another buildup unit, see Fig. 8), the second buildup unit comprising at least one second buildup body (see Fig. 8), 
wherein the second buildup body is provided with a central hole (see Fig. 8, hollow portion for element 33, Paragraph [0074]) and comprises a second upper flexible board (16d made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), a second middle flexible board (16c made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), a second lower 14flexible board (15c made of polyimide resin and epoxy resin have flexible properties, Paragraph [0034]), a plurality of magnetic induction coils (17d, 17c), a dielectric layer (15d) and a plurality of connection pads (28, 30, and leftmost and rightmost conductors at element 15d), the second upper flexible board (16d), the dielectric layer (15d), the second middle flexible board (16c), the second lower flexible board (15c) are sequentially stacked from top to bottom (see Fig. 8, elements 16d, 15d, 16c, and 15c are sequentially stacked from top to bottom), the magnetic induction coils (17d, 17c) are 5embedded in the second upper flexible board (16d), the second middle flexible board (16c) or the second lower flexible 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have flexible boards as taught by Tominaga et al. for the board as disclosed by Ishikawa et al. to reduce the assembly process and enhance reliability in order to meet a smaller and higher density mounting design.
Regarding Claim 11, Ishikawa et al. shows the buildup board structure comprising at least two of the second buildup unit (14c, 14d is one buildup unit and 14a, 14b is another buildup unit), the central holes of the second buildup bodies are configured to be aligned (see Fig. 8, central holes of the first buildup bodies are configured to be aligned).  
Regarding Claim 12, Ishikawa et al. shows the magnetic induction coils (17a-17d) embedded in the second buildup bodies are configured around the corresponding central holes (see Fig. 8).
Tominaga et al. shows each of the second buildup bodies (bottom portion and tip portion) are separated by a corresponding covering layer (11) with electrical insulation (Paragraph [0086]).  
Regarding Claim 513, Ishikawa et al. shows two additional covering layers (15e, 15a) covering an upper and lower surfaces of the buildup board structure, respectively (see Fig. 8).  

Regarding Claim 14 (see 112 rejection above), Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline.  
However, having the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.  

Claims 5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Tominaga et al. as applied in claims 1, 6, and 10 above, and further in view of Yoo et al. [U.S. Pub. No. 2015/0116950].
Regarding Claim 5, Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first bodies has a cylindrical outline.  

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Yoo et al. shows a coil component (Figs. 9-10B) teaching and suggesting the central hole is a circular through hole (see Figs. 9-10B), and each of the first bodies has a cylindrical outline (see Figs. 9-10B, Paragraphs [0067], [0100]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the central hole is a circular through hole, and each of the first bodies has a cylindrical outline as taught by Yoo et al. for the board as disclosed by Ishikawa et al. in view of Tominaga et al. to reduce the assembly area and manufacture size in order to obtain desirable operating characteristics based on design requirements.
Regarding Claim 9 (see 112 rejection above), Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline.  

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Yoo et al. shows an electric coil (Figs. 9-10B) teaching and suggesting the central hole is a circular through hole (see Figs. 9-10B), and each of the first, second and third buildup bodies has a cylindrical outline (see Figs. 9-10B, Paragraphs [0067], [0100]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline as taught by Yoo et al. for the board as disclosed by Ishikawa et al. in view of Tominaga et al. to reduce the assembly area and manufacture size in order to obtain desirable operating characteristics based on design requirements.
Regarding Claim 14 (see 112 rejection above), Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly 
However, having the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Yoo et al. shows an electric coil (Figs. 9-10B) teaching and suggesting the central hole is a circular through hole (see Figs. 9-10B), and each of the first bodies or the at least one second buildup body has a cylindrical outline (see Figs. 9-10B, Paragraphs [0067], [0100]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline as taught by Yoo et al. for the board as disclosed by Ishikawa et al. in view of Tominaga et al. to reduce the assembly area and manufacture size in order to obtain desirable operating characteristics based on design requirements.

Claims 5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Tominaga et al. as applied in claims 1, 6, and 10 above, and further in view of Freakes [U.S. Pub. No. 2016/0035473].
Regarding Claim 5, Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first bodies has a cylindrical outline.  
However, having the central hole is a circular through hole, and each of the first bodies has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Freakes shows an electric coil (Figs. 1-5B) teaching and suggesting the central hole is a circular through hole (see Figs. 1-5B), and each of the first bodies has a cylindrical outline (see Figs. 1-5B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the central hole is a circular through hole, and each of the first bodies has a cylindrical outline as taught by Freakes for the board as disclosed by Ishikawa et al. in view of Tominaga et al. to reduce the 
Regarding Claim 9 (see 112 rejection above), Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline.  
However, having the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Freakes shows an electric coil (Figs. 1-5B) teaching and suggesting the central hole is a circular through hole (see Figs. 1-5B), and each of the first, second and third buildup bodies has a cylindrical outline (see Figs. 1-5B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the central hole is a circular through hole, and each of the first, second and third buildup bodies has a cylindrical outline as taught by Freakes for the board as disclosed by Ishikawa et al. in view of 
Regarding Claim 14 (see 112 rejection above), Ishikawa et al. in view of Tominaga et al. shows the claimed invention as applied above but does not explicitly show the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline.  
However, having the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline would have been an obvious design choice in order to obtain desirable operating characteristics and reduce manufacture size based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Freakes shows an electric coil (Figs. 1-5B) teaching and suggesting the central hole is a circular through hole (see Figs. 1-5B), and each of the first bodies or the at least one second buildup body has a cylindrical outline (see Figs. 1-5B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the central hole is a circular through hole, and each of the first bodies or the at least one second buildup body has a cylindrical outline as taught by Freakes for the board as disclosed by Ishikawa et al. in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837